Citation Nr: 0505057	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  00-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than twenty years 
and retired in September 1971.  He died on May [redacted], 1995.  The 
appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that (1) denied service 
connection for the cause of the veteran's death, and (2) 
denied dependents' educational assistance benefits under 38 
U.S.C.A. Chapter 35.  The appellant filed a notice of 
disagreement in October 1997, and the RO issued a statement 
of the case in December 1997.  The appellant filed a 
substantive appeal in January 1998.  In July 1999, the Board 
denied service connection for the cause of the veteran's 
death on the basis that the claim was not well grounded.

In November 1999, the appellant requested reconsideration of 
the Board's July 1999 decision and submitted new evidence in 
support of the request.  

In January 2000, the RO reopened the appellant's claims, but 
then denied service connection for the cause of the veteran's 
death on the basis that the claim was not well grounded.

In July 2001, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the appellant 
waived initial consideration by the RO of additional evidence 
submitted directly to the Board, permitting the Board to 
consider such evidence in the first instance.  

In October 2001, pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) (addressed in more detail below), the 
Board found that de novo review of the question of service 
connection for the cause of the veteran's death was 
appropriate, and remanded these matters to the RO for 
additional development.  In March 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection for the cause of the 
veteran's death, and for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.  In a July 2003 
decision, the Board denied service connection each of the 
claims on appeal.  

The appellant appealed the July 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2004 joint motion to the Court, counsel for 
both parties requested that the July 2003 Board decision be 
vacated and remanded for the Board to address whether the 
duties to notify under the VCAA have been satisfied, and for 
the Board to consider "all ... applicable provisions of law" 
in this case.  In an October 2004 order, the Court granted 
the parties' motion, and returned matters on appeal for 
service connection for the cause of the veteran's death, and 
for eligibility for Chapter 35 benefits to the Board for 
further proceedings consistent with the joint motion.

In response to the Board's November 2004 correspondence, in 
February 2005, the appellant's attorney submitted additional 
evidence directly to the Board, waiving initial consideration 
of the evidence by the RO; the appellant's waiver and 
additional evidence are of record.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2004).

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the issue of service connection for the cause 
of the veteran's death, the Board notes that the appellant 
has asserted three theories of entitlement in this case-
namely, direct service connection for the cause of death 
(based on cancer of the pharynx), secondary service 
connection, as to due to tobacco use (claimed as a 
contributing factor), and presumptive service connection, 
based on herbicide exposure (based on diabetes mellitus).  
While, as noted in the joint motion, it appears that the 
appellant has received some notice of VCAA provisions, the 
Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to each 
potential theory of entitlement to service connection for the 
cause of the veteran's death currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board finds that a remand of the cause of death claim is 
required to enable the RO to provide the appellant with the 
appropriate notice(s).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO's notice letter to 
the appellant should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the appellant to submit 
all pertinent evidence in her possession.  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).

The action identified herein is consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002); and 38 C.F.R. § 3.159 (2004).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for the cause 
of the veteran's death.  For the sake of efficiency, the RO's 
adjudication of that claim should include consideration the 
additional evidence submitted directly to the Board in 
February 2005 (notwithstanding the waiver of initial RO 
consideration of that evidence).

As Inasmuch as the outcome of the claim for Chapter 35 
benefits is dependent, in large part, upon resolution of the 
cause of death issue, consideration of the Chapter 35 
benefits claim must be deferred pending completion of the 
actions requested on the cause of death claim.
  
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her attorney a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards each of 
the three potential theories of 
entitlement for service connection for 
the cause of the veteran's death (direct, 
secondary, and presumptive) that arise in 
connection with that issue.  The letter 
should include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records of evaluation of and/or 
treatment of the veteran for cancer of 
the pharynx, tobacco-related illnesses, 
and/or diabetes mellitus.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for the cause of the 
veteran's death and for dependents' 
educational assistance benefits under 38 
U.S.C.A. Chapter 35, in light of all 
pertinent evidence (to include that 
submitted directly to the Board in 
February 2005) and legal authority. 

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and her attorney an appropriate 
SSOC that includes citation to all 
additional legal authority considered, as 
well as clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




